Citation Nr: 1023709	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease (DJD) of the lumbar spine. 

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Atlanta Regional Office (RO) in 
Decatur, Georgia.

The Veteran was afforded a Travel Board hearing in April 
2010, at which he and his spouse testified.  A transcript of 
the testimony offered at this hearing has been associated 
with the record.  At this hearing, the Veteran requested that 
the record be held open for 30 days to allow for the 
submission of additional evidence.  See 38C.F.R. § 20.709 
(2009).  No additional evidence has been received.  

At his Board hearing the Veteran raised a claim for a heart 
condition as secondary to his service-connected diabetes 
mellitus.  Accordingly, as this issue has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ) the Board does not have 
jurisdiction over it and it is REFERRED to the AOJ for 
appropriate action.

The claims file also reflects that the Veteran submitted a 
timely notice of disagreement (NOD) as to the RO's denial of 
a total disability evaluation based on individual 
unemployability (TDIU).  The claims file does not, however, 
contain a statement of the case (SOC) on that issue.  The 
Court has held that the filing of a NOD initiates the appeal 
process, and that the failure of the RO to issue an SOC is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  In this case, although a SOC is 
not associated with the claims file, VA's appeals tracking 
data base, the Veterans Appeals Contact and Locator System 
(VACOLS), indicates that the RO has acknowledged receipt of 
the NOD, and that issuance of a SOC is pending.  As a 
consequence, the Board finds that a remand to instruct the RO 
to issue a SOC is not necessary.


FINDINGS OF FACT

1.  The Veteran's DJD of the lumbar spine has never 
manifested by ankylosis.

2.  Throughout the relevant period, the Veteran's diabetes 
mellitus has required insulin, restricted diet and regulation 
of activities, but has not manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month or more visits to a diabetic 
care provider.  

3.  Throughout the relevant period the Veteran's erectile 
dysfunction has manifested by sexual dysfunction without 
deformity of the penis.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal the criteria for 
an evaluation in excess of 40 percent for DJD of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).

2.  Throughout the rating period on appeal, the criteria for 
an evaluation of 40 percent, but no greater, for diabetes 
mellitus have been met.  §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2009).

3.  The criteria for a separate, compensable rating for 
erectile dysfunction have not been met.  §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.115b, Diagnostic Code 7522 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2005.  With respect to notice regarding 
how VA determines effective dates, complete notice was sent 
in a January 2009 letter and the claims were readjudicated in 
a subsequently issued supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the severity of his service-connected disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  The Board notes that the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95 (April 7, 1995).  As will be 
discussed in greater detail below, the VA examinations 
included an interview with the Veteran, at which point they 
discussed the Veteran's history and current symptoms, 
appropriate diagnostic testing, including x-rays, and a 
physical examination.  The Board, therefore, finds the 
resulting examination reports to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claims for increased rating.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, "staged ratings" are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

DJD of the Lumbar Spine

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  Note (1):  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5235 (vertebral fracture or 
dislocation), Diagnostic Code 5236 (sacroiliac injury and 
weakness), Diagnostic Code 5237 (lumbosacral or cervical 
strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic 
Code 5239 (spondylolisthesis or segmental instability), 
Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic 
Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative 
arthritis of the spine) (see also, Diagnostic Code 5003), 
Diagnostic Code 5243 (intervertebral disc syndrome) are 
evaluated as follows (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest 5 degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2009) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 (2009) provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

At the time the Veteran filed his claim for an increased 
evaluation in July 2005, he submitted a letter from G.B.H., 
D.C. dated in October 2004.  This letter notes that this 
chiropractor had seen the Veteran since December 1999 for 
episodic low back, hip and leg pain with chronic 
manifestation.  In the letter, Dr. G.B.H. relates that his 
care was supportive and therapeutic in nature, and that the 
Veteran's condition could not be resolved.  He indicated that 
the Veteran's condition would continue to deteriorate.  He 
made no remarks regarding the objective manifestations of the 
Veteran's low back disability.

In furtherance of substantiating his claim the Veteran was 
afforded a VA examination of the spine in August 2005.  At 
this time, he complained of pain in his low back, as well as 
in his right buttock and weakness in the right leg, 
particularly when sitting and driving.  He related that he 
used a back brace when driving.  He reported a history of 
various treatments over the years, to include medication and 
chiropractic care.  He reported that he used a cane as 
needed, if his back or right leg was giving him problems.  He 
described flare-ups occurring one to two times per week when 
his pain was out of control and that at these times he would 
visit his chiropractor for an adjustment.  He described two 
"incapacitating episodes" over the past 12 months, where he 
basically had to stay off his feet until he got a 
chiropractic adjustment.   He reported that in his activities 
of daily living that he had to be careful with bending and 
lifting.  He had not had any surgical intervention.  
Physical examination showed grossly normal curvature of the 
lumbar spine, with mild spasm present in the mid-to-upper 
lumbar area.  There was no wasting in the musculature of the 
buttock or the lower extremities.  Deep tendon reflexes were 
symmetrical, as was extensor hallucis longus and strength 
testing.  Sensorium was symmetrical and gait was normal.  

Flexion was to 35 degrees, with a report of significant pain 
in the sacroiliac and hip area.  Extension was to 20 degrees 
with pain.  Lateral bending was to 30 degrees on the left and 
right.  Rotation was to 30 degrees on the left and right.  
Repetition times 5 yielded flexion to 30 degrees, but 
extension remained at 20 degrees and lateral bending and 
rotation remained at 30 degrees on each side.  The Veteran 
did, however, complain of worsening pain with each 
repetition.  There were no signs of fatigability, lack of 
endurance or incoordination.  Grade 1 spondylolisthesis of L5 
and S1 with possible pars interarticularis defect on the 
right, and DJD of the lumbosacral spine were assessed based 
upon X-rays.

At his April 2010 Board hearing, the Veteran demonstrated the 
ability to flex his back from side to side.  He related that 
he often saw a chiropractor for treatment and that he took 
over-the-counter medication, used a TENS unit and applied 
heat to alleviate pain in his low back, which he described as 
constant and as 6-7/10 in severity.  He denied having ever 
had any surgery on his low back.  He related that he often 
restricted his activity to avoid aggravating his low back 
condition, particularly bending over, lifting heavy objects, 
mowing the lawn and manual labor.  He reported that he did 
not recently use a back brace, but may have done so many 
years prior.  He also reported using a walking stick to help 
with ambulation, particularly when he had radiating pain, but 
related that his diabetic peripheral neuropathy played the 
largest role in his needing to use this assistive device.  

Initially, the Board notes that this is not a case involving 
intervertebral disc syndrome or separate neurologic 
manifestations subject to a compensable evaluation.  This 
condition has not been diagnosed.  Intervertebral disc 
syndrome occurs when the central portion of one or more 
intervertebral discs, cartilages that separate the spinal 
vertebrae, protrude or rupture through the outer fibrous part 
of the disc and compress or irritate the adjacent nerve root.  
62 Fed. Reg. 8204 (February 24, 1997).  No neurologic 
involvement has been shown in this case that is associated 
with his low back disability.  Moreover, upon recent VA 
examination, there was no wasting in the musculature of the 
buttock or the lower extremities and deep tendon reflexes 
were symmetrical, as was extensor hallucis longus, strength 
testing and sensorium.  Moreover, the Veteran has never been 
prescribed treatment and bed rest by a physician.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).  Likewise, as there 
is no objective evidence of neurologic involvement associated 
with his low back disability, separate evaluations in this 
regard are not warranted.  Id., Diagnostic Codes 5235-5243, 
Note (1).  Accordingly, these provisions cannot provide for 
an evaluation in excess of 40 percent.

Furthermore, notwithstanding the absence of objective 
evidence of neurological manifestations in the lower 
extremity, the Board has considered whether separate ratings 
could be warranted based solely on subjective complaints of 
neurological manifestations in the lower extremity.  However, 
the Veteran has already been awarded separate compensable 
ratings for peripheral neuropathy in each lower extremity 
secondary to diabetes mellitus under Diagnostic Code 8520, 
which pertains to the sciatic nerve.  Thus, to assign a 
separate compensable evaluations for neurological 
manifestations in the lower extremity secondary to his back 
disability motion would constitute pyramiding, as his 
reported manifestations have already been separately 
evaluated as secondary to his diabetes.  See 38 C.F.R. § 4.14 
(2008).

As to the General Rating Formula for Disease and Injuries of 
the Spine, the Board notes that the evidence must show 
ankylosis in order to warrant a higher evaluation.  In the 
present case, VA examination has shown that the Veteran has 
retained range of motion in all planes.  X-rays have not 
shown any ankylosis in the lumbar spine.  Despite the 
Veteran's complaints of severe limitation of motion, at no 
point during the relevant period has ankylosis been shown.  
Accordingly, an evaluation in excess of 40 percent cannot be 
established.

Diabetes Mellitus with Erectile Dysfunction

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.   Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

Note (2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  

38 C.F.R. § 4.119 (2009).

In conjunction with his claim for an increased evaluation of 
diabetes mellitus, the Veteran submitted a July 2005 
physician's statement pertaining to the severity thereof.  
This statement notes that this condition required insulin or 
an oral hypoglycemic agent, as well as a restricted diet.  It 
also notes that it required regulation of activities, but did 
not specify what activities had to be regulated.  

Contained within the record are VA treatment records dated 
relatively contemporaneous to the Veteran's July 2005 claim.  
They note that the Veteran's diabetes mellitus type II was 
apparently controlled, with therapy consisting of insulin and 
metformin.  They also noted that this condition was treated 
with diet modification and as much physical activity that he 
could tolerate.  They do not document any episodes of 
ketoacidosis or hypoglycemic reactions or any hospitalization 
related to diabetes mellitus.

In August 2005 the Veteran was examined by VA to determine 
the severity of his service-connected diabetes mellitus.  The 
examiner noted that the Veteran had been on oral medication 
since his diagnosis of diabetes mellitus in 1991, as well as 
insulin since 1994, at which time the Veteran was apparently 
hospitalized for this condition.  He was then on an ADA 1,800 
calorie diet and his weight was noted as stable.  The Veteran 
reported that he tired easily, which he attributed to 
diabetes.  He also reported that he would cut very easily and 
that he saw his diabetic care provider about every 4 months.  
The examiner did not note any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization, and the 
Veteran did not relate a history of any such episodes. 

In an April 2006 statement the Veteran related that he 
disagreed with the assigned 20 percent evaluation.  He felt 
that he should be assigned a 40 percent evaluation for this 
condition.  He noted that he could "hardly go out and do 
anything outside for fear of injuring [himself]."  He felt 
that this showed restriction of activity.  

Of record is a February 2008 primary care physician note 
pertaining to follow-up on the Veteran's insulin requiring 
diabetes.  At this time, the Veteran reported blood sugars 
ranging from the 170s to 180s in the morning, with a low of 
89.  He also reported that on weekends his blood sugars would 
be much lower as he was more active then than during the 
weekdays.  He reported trying to be faithful to his diet and 
that he tried to exercise when he could.  Diabetes with 
questionable control was assessed at this time and it was 
suggested that his oral medication be increased and that he 
gradually increase NPH insulin in the morning and evening for 
elevated blood sugar.

At his April 2010 Board hearing, the Veteran noted that his 
diabetes was maintained with medication, but that he had a 
difficult time controlling it.  He described that he had been 
exercising, but that he had been advised by the August 2005 
examiner that he needed to regulate his activities, but 
particularly due to neuropathy associated with diabetes 
mellitus.  He described that sometimes during the night he 
would wake up with the "sweats, shakes" and that upon 
measuring his blood glucose it would "be dropped out"; 
apparently, two weeks prior during such an episode his blood 
sugar dropped to 61.  He related that he could not have 
dinner at certain places due to this condition and that he 
saw his doctor once every four months for treatment of his 
diabetes.  He denied having ever been admitted to a hospital 
in the last few years for his diabetes.  

It appears to the Board that the Veteran's diabetes mellitus 
has caused him to regulate his activities.  It is 
particularly noteworthy that the July 2005 physician's 
statement indicates that diabetes mellitus caused him to 
regulate his activities, although it does not indicate 
specifics in this regard.  Furthermore, the Veteran's VA 
records document that he was advised to exercise to control 
his diabetes to an extent that he could tolerate.  Moreover, 
the Board notes that the Veteran has observed lower blood 
sugars when he is more active and that he limits his activity 
to avoid injury and resultant diabetic complications.  This 
equates with the standards for providing a 40 percent 
evaluation.  However, although the Veteran was once 
hospitalized in 1994, apparently for diabetes, the evidence 
contemporaneous with his claim for an increased evaluation 
shows no episodes of ketoacidosis or hypoglycemic reactions, 
or hospitalization, or visits to a diabetic care provider 
more than twice per month, which are necessary predicates for 
considerations of an evaluation in excess of 40 percent.  The 
Veteran testified that he sees his diabetic care provider 
once every 4 months.  Accordingly, a 40 percent, but no 
greater, evaluation is proper under these circumstances.  
These findings have been consistent throughout the relevant 
period.  Hart, supra.

Erectile dysfunction is evaluated under Diagnostic Code 7522 
which provides for a single 20 percent rating where the 
evidence shows deformity of the penis with loss of erectile 
power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  A 
footnote to this diagnostic code indicates that claims for 
penis deformities should be reviewed for entitlement to SMC.  
See 38 U.S.C.A. §§ 1114(k) (West 2002); 38 C.F.R. § 3.350(k) 
(2009).  SMC is payable for anatomical loss or loss of use of 
a creative organ.  Id.  The Veteran has been awarded SMC in 
this regard, which is not an issue on appeal.

The Board has thoroughly reviewed the evidence of record, and 
finds no evidence of penile deformity.  The Board 
acknowledges the Veteran's complaints of erectile 
dysfunction; however, he has not complained of penile 
deformity and there is no evidence thereof in the record.  
Accordingly, a separate 20 percent evaluation is not 
warranted under the circumstances.  Hart, supra.  

Along these lines the Board also notes that the Veteran has 
received separate 10 percent evaluations for peripheral 
neuropathy of each foot and each hand and a non-compensable 
evaluation for status-post cataract surgery, all associated 
with diabetes mellitus.  A review of the record shows that 
the Veteran has not expressed disagreement with these 
evaluations.  See April 2006 NOD.  The filing of a NOD is 
mandatory to confer jurisdiction upon the Board.  See 38 
C.F.R. §§ 20.200, 20.201 (2009); see also Percy v. Shinseki, 
23 Vet. App. 37, 44 (2009).

Extraschedular Consideration

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards. See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations of the Veteran's 
service-connected disabilities are inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's lumbar spine condition and diabetes mellitus with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for his disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for this 
disability.  The Board notes that the Veteran has testified 
that he experienced significant difficulty at work because of 
these disabilities because they limited his ability to 
perform manual labor.  However, as a consequence of this 
decision, the Veteran's service-connected back disability and 
service-connected diabetes mellitus, in combination with his 
other, separately evaluated residuals of diabetes, now has a 
combined schedular rating of 80 percent.  Thus, the combined 
disability rating assigned for these disabilities already 
contemplates severe industrial impairment in keeping with his 
complaints.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In short, there is no evidence in the medical records 
suggesting an exceptional or unusual clinical picture not 
contemplated in the assigned schedular ratings.  The Board, 
therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation of 40 percent, but no greater, 
is warranted for diabetes mellitus, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for DJD 
of the lumbar spine is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


